Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8 and 11) is acknowledged. Applicant’s election of a  
    PNG
    media_image1.png
    194
    384
    media_image1.png
    Greyscale
 as single species for a chemoselectively-cleavable composition is also acknowledged. Claims 5 and 8 do not read on the chlorohexane capture agent and cleavable moiety. 
Examiner searched prior arts with the scope of the elected species and found arts that makes obvious of the claimed composition with the scope of the elected species and therefore, the scope of the composition is restricted by the elected species and claims 5, 8, 9-10 and the non-elected subject matter of the claims1-4, 6-7 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected inventions. See MPEP 803.02. Applicants preserve their right to file a divisional on the non-elected subject matter.
Claims 1-4, 6-7 and 11 are examined on merits in this office action.
Claim Objections
Claim 1 is objected to because of the following informalities:   Claim 1 is objected to for not being in proper Markush format. {(see MPEP 2173.05(h)}. “When materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-7, and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hartzel et al (US 2007/0224620A1) in view of Ju et al (US 8,796,432) as evidenced from the references of Luyai et al (Bioconjugate Chem. 2009) and Yang (Tetrahedron 2000).
In regards to claims 1-4 and 6-7, Hartzell et al disclose a cleavable crosslinker composition having the structure

    PNG
    media_image2.png
    83
    465
    media_image2.png
    Greyscale
. 
The nitrophenyl group of the above crosslinker structure is a small molecule as recited in claims 1-2 and would be capable of binding to a cellular protein and thus reads on the “cellular interaction element” as recited; the chlorohexane group of the above structure reads on capture elements as recited in claims 3, and the carbamate linkage of the above structure is a chemoselectively cleavable moiety. The evidentiary reference of Luyai et al (Bioconjugate Chem. 2009) teaches that lysine residues in proteins can attack the active p-nitrophenyl ester to form a stable amide bond (see last four lines, page 1620 and Fig.4 on page 1621)

    PNG
    media_image3.png
    155
    607
    media_image3.png
    Greyscale
, which clearly teaches that nitrophenyl group is capable of interacting with proteins to form a covalent bond and thus would be capable of interacting with cellular protein to form a covalent bond as recited in claim 4. The evidentiary reference of Yang (Tetrahedron 2000) teaches that carbamate linkage can be cleaved by treatment with a mixture of trifluoroacetic acid and dimethylsulfide (page 6983, last paragraph) and thus is could be considered as a chemoselectively cleavable moiety.
Hartzell teaches that the cleavable mechanism may be any type of cleaving mechanism such as by addition of thiol, a base, a periodate and with a specific reversal/cleaving agent such that the target biomolecule may be removed from the capture complex and may be further isolated and/or purified for further analysis (paragraph [0032]). Hartzell however, does not disclose allyl-heteroatom and allyl carbamate linkage as a cleavable moiety as claimed in claims 1 and 6-7.
Ju et al disclose a cleavable composition having the structure

    PNG
    media_image4.png
    142
    300
    media_image4.png
    Greyscale
. 
The base portion of the above structure is a capture element (see Fig. 3, where the base portion acts as a substrate for polymerase), the fluorophore group of the above structure is considered as a small molecule and reads on cellular interaction element as recited in claims 1 and 2. The capture element and the fluorophore ad linked through a linkage moiety having allyl carbamate which provides an easy separation of the two portions by chemical cleavage. Ju teaches that the linkage (e.g. allyl carbamate linkage) can be chemically cleaved using a palladium catalyst (col.7, lines 14-15) which can be cleaved efficiently in 30 sec by Pd-catalyzed deallylation in aqueous buffer solution (col.7, lines 38-40).
Therefore, given the fact that various cleavable moieties are known for crosslinkers, one of ordinary skilled in the art can easily envisage substituting one cleavable moiety with other known cleavable moiety in the linker composition with the expectation of expanding the arsenal of crosslinker composition with a reasonable expectation of success. One of ordinary skilled in the art would be motivated to incorporate the allyl cleavable moieties in the linker composition of Hartzel because Ju teaches that the allyl carbamante linkage can be chemically cleaved with Pd catalyzed deallylation is aqueous buffer, which is very facile and the cleavage can be carried out with ease in 30 seconds. 
In regards to claim 11, the reference of Hartzel discloses kits for performing the methods described utilizing the cross-linking agents teaches biological samples in a solution of biomolecules, a cell, and a cell lysate, all of which comprises cellular proteins (paragraph [0014]). Hartzel also teaches cleaving agent for cross-linking agent for removing target biomolecule from capture complex. Thus, a composition (i.e. a system) comprising the cross-linking agent, a solution of biomolecules comprising a cell or a cell lysate and/or a cleaving agent would be obvious to one of ordinary skilled in the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6-7 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10618907. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the claims of instant application would be obvious from the cited claims of US Patent 10618907.
Claims 1-10 of US patent discloses a dual-function, cell permeable, cell-compatible, chemoselectively-cleavable composition comprising a cellular interaction element, a capture element comprising a haloalkane group, a linker covalently tethering the cellular interaction element to the capture element, wherein the linker comprises a chemoselectively cleavable moiety selected from the group consisting of an ally-heteroatom group and a propargyl-heteroatom group. Claim 1 of US patent ‘907 discloses that the cellular interaction element is capable of non-covalently binding to a cellular target protein, but however, does not specifically teach the type of binding, i.e. does not mention that the binding is covalent or non-covalent. However, in the absence of a teaching of the type of binding, it would be obvious to one of ordinary skilled in the art to envisage both the covalent and noncovalent binding for the “binding” recited in claim 1 of US patent ‘907.
Claims 1-4, 6-7 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10618907 as described above for claims 1-3, 6-7 and 11 and further in view of Hartzel et al (US 2007/0224620A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the claims of instant application would be obvious from the cited claims of US Patent 10618907.
As described above for claims 1-3, 6-7 and 11, US patent ‘907 discloses a dual-function, cell permeable, cell-compatible, chemoselectively-cleavable composition comprising a cellular interaction element, a capture element comprising a haloalkane group, a linker covalently tethering the cellular interaction element to the capture element, wherein the linker comprises a chemoselectively cleavable moiety selected from the group consisting of an ally-heteroatom group and a propargyl-heteroatom group. Claim 1 of US patent ‘907 discloses that the cellular interaction element is capable of non-covalently binding to a cellular target protein, but however, does not specifically teach the type of binding, i.e. does not mention that the binding is covalent or non-covalent. However, in the absence of a teaching of the type of binding, it would be obvious to one of ordinary skilled in the art to envisage both the covalent and noncovalent binding for the “binding” recited in claim 1 of US patent ‘907.
However, US patent ‘907 does not specifically mention that the cellular interaction element is capable of covalent binding to a cellular target protein as claimed in claim 4.
Hartzell et al disclose a cleavable crosslinker composition having the structure

    PNG
    media_image2.png
    83
    465
    media_image2.png
    Greyscale
. 
The nitrophenyl group of the above crosslinker structure is a small molecule that is capable of binding to a lysing residue of a cellular protein; the chlorohexane group of the above structure is a capture elements, and the carbamate linkage of the above structure is a chemoselectively cleavable moiety. Hartzell teaches that the cleavable mechanism may be any type of cleaving mechanism such as by addition of thiol, a base, a periodate and with a specific reversal/cleaving agent such that the target biomolecule may be removed from the capture complex and may be further isolated and/or purified for further analysis (paragraph [0032]).
Therefore, given the fact that dual-function chemoselectively-cleavable composition has been disclosed by Hartzell that is capable of covalently binding to cellular target protein, it would be obvious to one of ordinary skilled in the art to easily envisage incorporating cellular interaction element that is capable of covalent binding to cellular target protein in the composition of US patent ‘907 with the expectation of expanding the arsenal of dual-function chemoselectively-cleavable composition for various types of covalent binding for various application because claim 1 of US patent ‘907  encompasses both covalent and non-covalent biding in the absence of mentioning the type of binding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641